DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to Specification Objections have been fully considered and are persuasive.  The Specification Objections have been withdrawn. 
Applicant’s arguments, with respect to Claim Objections have been fully considered and are persuasive.  The Claim Objections have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 8-20 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 8-20 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(d) Rejection of Claim 13 have been fully considered and are persuasive.  The 35 USC 112(d) Rejection of Claim 13 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 103 Rejection of Claims 8-20 have been fully considered and are persuasive.  The 35 USC 103 Rejection of Claims 8-20 have been withdrawn. 
Allowable Subject Matter
Claims 8-12, 15-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
"A method for forming a metal plate by using a high-energy electric pulse to drive energetic materials (EMs), applied to a device for forming the metal plate by using the high-energy electric pulse to drive EMs… wherein the method comprises the following steps: 
step 1: packing the EMs into an insulation tube, and sealing two ends of the insulation tube through gluing by an end plug to form the energetic rod; wherein a diameter of a metal wire in the energetic rod is 0.1-1.0 mm and an effective discharge length is 20-200 mm; and the EMs are formed by mixing two or more of aluminum powder, ammonium nitrate, ammonium perchlorate, copper oxide, polytetrafluoroethylene, and nickel powder".
Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Kim, et alia (US 2019/0247919), hereinafter Kim, discloses mixing aluminum powder with a fluorine-based hydrocarbon polymer (Para [0010), Ln 1-3). Kim further discloses that aluminum powder is known in an unrelated art (rocket propulsion) to be an energetic material (Para [0002], Ln 1-4). Kim is silent to mixing two or more of aluminum powder, ammonium nitrate, ammonium perchlorate, copper oxide, polytetrafluoroethylene, and nickel powder in proportion to create energetic materials for the purpose of metal forming. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725